ACCEPTED
                                                                                                                                            06-15-00042-cv
                                                                                                                                SIXTH COURT OF APPEALS
                                                                                                                                      TEXARKANA, TEXAS
                                                                                                                                      10/1/2015 5:21:26 PM
                                                                                                                                          DEBBIE AUTREY
Appellate Docket Number: 06-15-00042-CV                                                                                                             CLERK

Appellate Case Style:         Alstate Insurance Company
                        Vs.
                              Margaret Jordan
                                                                                                                     FILED IN
Companion Case No.:                                                                                           6th COURT OF APPEALS
                                                                                                                TEXARKANA, TEXAS
                                                                                                              10/1/2015 5:21:26 PM
                                                                                                                  DEBBIE AUTREY
                                                                                                                      Clerk
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)
                                                Appellate Court: 6th Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

                  ç Afejlee,
I. Appellant iCros.                                                        II. Appellant Attorney(s)

fi   Person    &" Organization (choose one)                                .`"'   Lead Attorney
Organization Name: Allstate Insurance Company                              First Name:       Jacquelyn
First Name:                                                                Middle Name: Ann
Middle Name:                                                               Last Name:        Chandler

Last Name:                                                                 Suffix:

Suffix:                                                                   Law Firm Name: Thompson, Coe, Cousins & Irons, L.L.P.

Pro Se: C1                                                                 Address 1:        700 North Pearl Street
                                                                          Address 2:         25th Floor
                                                                          City:              Dallas
                                                                           State:    Texas                         Zip+4:   75201
                                                                           Telephone:         214/871-8237              ext.
                                                                          Fax:       214/871-8209
                                                                          Email:     jchandler@thompsoncoe.com
                                                                           SBN:

I. Appellant                                                               II. Appellant Attorney(s)

fl Person fl Organization (choose one)                                     ill    Lead Attorney
                                                                          First Name:        John
First Name:                                                               Middle Name:
Middle Name:                                                              Last Name:         Causey

Last Name:                                                                 Suffix:

Suffix:                                                                   Law Firm Name: Hope & Causey, P.C.

Pro Se: 0                                                                 Address 1:         P.O. Box 3188
                                                                          Address 2:




                                                                Page 1 of 9
                                                      City:              Conroe
                                                      State:     Texas                    Zip+4:    77305
                                                      Telephone:         936/441-4673            ext.
                                                      Fax:       936/441-4674
                                                      Email:     john@hope-causey.com
                                                      SBN:       04019100

III. Appellee   IC1055r—     Aftle1144.4              IV. Appellee Attorney(s)
92 Person     ei Organization (choose one)            $.2     Lead Attorney
                                                      First Name:        David
First Name:     Margaret                              Middle Name: Gleim
Middle Name:                                          Last Name:         Tekell
Last Name:      Jordan                                Suffix:
Suffix:                                               Law Firm Name: Tekell & Atkins, L.L.P.
Pro Se: C1                                            Address 1:         5400 Bosque Boulevard
                                                      Address 2:         Suite 600
                                                      City:              Waco
                                                      State:     Texas                    Zip+4:    76710
                                                      Telephone:         254/776-5095            ext.
                                                      Fax:       254/776-5091
                                                      Email:     david@tekellatkins.com
                                                      SBN:       19763950




                                             Page 2 of 9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Insurance

Date order or judgment signed: August 14, 2015                            Type of judgment: Jury Trial
Date notice of appeal filed in trial court: September 11, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:      ei Yes    .f'`r No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            L1 Yes >2 No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):            EYes         No

Permissive? (See TRAP 28.3):                      Yes e No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       E Yes      lie No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           . Yes     ei No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?                Yes   ei No
Judgment or order disposes of all parties and issues: • Yes E No
Appeal from final judgment:                                .02 Yes    ii No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?          E1 Yes .I.No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes 111 No                   If yes, date filed: June 26, 2015

Motion to Modify Judgment:           pYes fl No                      If yes, date filed: June 26, 2015
Request for Findings of Fact         EI1 Yes       No                If yes, date filed:
and Conclusions of Law:
                                     EYes          No                If yes, date filed:
Motion to Reinstate:
                                     • Yes         No                If yes, date filed:
Motion under TRCP 306a:
Other:                               PX1 Yes al No
If other, please specify: Motion to Refonn Judgment Granted; Reformed Judgment Entered August 14,2015

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affídavit filed in trial court:     ii Yes     1111 No              If yes, date filed:

Contest filed in trial court:       IlYes      • No                 If yes, date filed:

Date ruling on contest due:

Ruling on contest: li Sustained         E1 Overruled                Date of ruling:

                                                                      Page 3 0f9
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?              Yes &` No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     170th District Court                                          Clerk's Record:
County: McLennan County                                                  Trial Court Clerk:    ,&" District     County
Trial Court Docket Number (Cause No.): 2014-243-4                        Was clerk's record requested?        G Yes       No

                                                                         If yes, date requested: June 25, 2015
Trial Judge (who tried or disposed of case):                             If no, date it will be requested:
First Name:       Jim                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                     .02. Yes LNo jjjjIndigent
Last Name:        Meyer
                                                                         (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:        501 Washington Avenue
Address 2:        Room 211
City:             Waco
State:    Texas                       Zip + 4: 76701
Telephone:    254/757/5045              ext.

Fax:      254/757-5129
Email: 170th@co.mclennan.tx.us



Reporters or Recorder's Record:

Is there a reporters record?              Yes EiiiI No
Was reporters record requested?         G Yes el No
Was there a reporters record electronically recorded? fl Yes    .■'2'   No
If yes, date requested: July 16, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?             Yes   ei No jjjJIndigent




                                                               Page 4 of 9
a Court Reporter                          Ill Court Recorder
lii Official                              iiiii Substitute



First Name:       Suzanne
Middle Name:
Last Name:        Hanus
Suffix:
Address 1:        501 Washington Avenue
Address 2:        Room 211
City:             Waco
State:    Texas                        Zip + 4:
Telephone:     254/757-2054              ext.
Fax:      254/757-2822
Email: 170th@co.mclennan.tx.us

X. Supersedeas Bond
Supersedeas bond filed: .0 Yes • No               If yes, date filed: June 25, 2015

Will file: el Yes • No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?         ii Yes    _P2 No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the lst, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, llth, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?           III Yes      No

If no, please specify:This case presents an opportunity for the court to resolve open question of law for precedential purposes
Has the case been through an ADR procedure?           EYes       .,2" No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?           l Pre-Trial           Post-Trial    Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Cross-Appellant seeks a new trial because the jury failed to find an amount of damages for pain and suffering, despite overwhelming evidence.


How was the case disposed of?        Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. declaratory relief and attomey's fees

If money judgment, what was the amount? Actual damages:                $0.00
Punitive (or similar) damages: $0.00

                                                                    Page 5 of 9
Attorney's fees (trial):    $7,500.00
Attorney's fees (appellate): $15,000.00
Other:
If other, please specify: Declaratory relief as to amount of compensable damages sustained in motor vehicle accident covered by policy



Will you challenge this Court's jurisdiction?        Yes C1 No
Does judgment have language that one or more parties "take nothing"?          Yes 02 No
Does judgment have a Mother Hubbard clause? i"
                                            ' Yes fill No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):    • 1       2 la 3 il 4 ell 5
Please make my answer to the preceding questions known to other parties in this case.         11 Yes      No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                    Fax                        Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 10-15-00229-CV                                                  Trial Court: 10th Court of Appeals

  Style:    Allstate Insurance Company

     Vs. Margaret Jordan




XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 6 of 9
XIV. Pro Bono Program: Complete section if filing in the lst, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-fíve (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attomeys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               EI Yes M No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes E No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             Ei Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the intemet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? L1 Yes ONo
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the intemet at http://wwvv.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature of counsel (or p o se party)                                                    Date:            October 1, 2015



Printed Name: David G. Tekell                                                             State Bar No.: 19763950



Electronic Signature:
    (Optional)




                                                               Page 7 of 9
XVI. Certificate of Service

The unde     ned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's e der r judg e as follows on October 1, 2015            •



Signature of counsel (o pro se pa                                         Electronic Signature:
                                                                                 (Optional)

                                                                          State Bar No.: 19763950
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attomey, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:     October 1, 2015
Manner Served: eServed

First Name:      Jacqueline

Middle Name:
Last Name:       Chandler
Suffix:
Law Firm Name: Thompson, Coe, Cousins & Irons, L.L.P.

Address 1:       700 North Pearl Street
Address 2:       25th Floor

City:            Dallas
State Texas                           Zip+4: 75201

 Telephone:     214/871-8237         ext.
Fax:      214/871-8209
Email: jchandler@thompsoncoe.com
If Attorney, Representing Partys Name: Allstate Insurance Company
Please enter the following for each person served:




                                                                Page 8 of 9
Date Served:    October 1, 2015
Manner Served: eServed

First Name:     John

Middle Name:
Last Name:      Causey
Suffix:
Law Firm Name: Hope & Causey, P.C.

Address 1:      P.O. Box 3188
Address 2:
City:           Conroe
State Texas                       Zip+4: 77305
Telephone: 936/441-4673 ext.
Fax:      936/441-4674
Email: john@hope-causey.com
If Attorney, Representing Partys Name: Allstate Insurance Company




                                                         Page 9 of 9